Title: From Thomas Jefferson to United States Senate, 11 February 1809
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Feb. 11. 1809.
                  
                  I nominate Peter Gansevoort junr. of New York to be a Brigadier General in the troops raised by virtue of an act entitled ‘An act to raise for a limited time an Additional military force’
                  Wade Hampton of South Carolina to be a Brigadier General in the same.
                  
                     Th: Jefferson 
                     
                     
                  
               